 1

 2

 3

 4

 5

 6

 7

 8                                 UNITED STATES DISTRICT COURT
 9                                EASTERN DISTRICT OF CALIFORNIA
10

11   MICHAEL SCOTT McRAE,                            1:16-01066-NONE-GSA-PC
12                  Plaintiff,                       FINDINGS AND RECOMMENDATIONS,
                                                     RECOMMENDING THAT DEFENDANT
13         v.                                        BETZ’S MOTION FOR SUMMARY
                                                     JUDGMENT BE GRANTED AS TO
14   BAIRAMIAN DIKRAN, et al.,                       BIVENS CLAIMS, AND THAT THE
                                                     COURT DECLINE TO EXERCISE
15                Defendants.                        SUPPLEMENTAL JURISDICTION OVER
                                                     STATE LAW CLAIMS
16                                                   (ECF No. 81.)
17                                                   OBJECTIONS, IF ANY, DUE WITHIN
                                                     FOURTEEN DAYS
18

19

20

21   I.      BACKGROUND
22           Michael Scott McRae (“Plaintiff”) is a former federal prisoner proceeding pro se and in
23   forma pauperis with this civil rights action pursuant to Bivens vs. Six Unknown Agents, 403
24   U.S. 388 (1971). This case now proceeds with Plaintiff’s Second Amended Complaint filed on
25   March 9, 2018, against defendants Dr. Dikran Bairamian,1 Dr. Kevin Cuong Nguyen, and Dr.
26
                     1
27                   In his original Complaint, Plaintiff referred to this defendant as Dr. Bairamian, Dikran,
     M.D. (ECF No. 1.) The court entered the defendant’s name as Bairamian Dikran. (Court docket.) In his
28   Answer to the complaint defense counsel clarifies that this defendant’s name is Dikran Bairamian. (ECF
     No. 32.)
                                                        1
 1   David Betz (Anesthesiologist), alleging a Bivens claim for inadequate medical care under the
 2   Eighth Amendment, and state law claims for medical malpractice and medical battery. (ECF No.
 3   14.)
 4           On October 27, 2020, defendant Dr. Betz (“Defendant”) filed a motion for summary
 5   judgment, or in the alternative for summary adjudication of claims. (ECF No. 81.) On December
 6   4, 2020, Plaintiff filed an opposition to the motion.2 (ECF No. 88.) On December 10, 2020,
 7   Defendant filed a reply to the opposition. (ECF No. 89.) Pursuant to Local Rule 230(l), this
 8   motion is now before the court.
 9           For the reasons set forth below the court recommends that the court grant summary
10   judgment in Defendant’s favor on Plaintiff’s Bivens claim, and that the court decline to exercise
11   supplemental jurisdiction over Plaintiff’s state law claims against Defendant.
12   II.     SUMMARY JUDGMENT STANDARD
13           Any party may move for summary judgment, and the court shall grant summary judgment
14   if the movant shows that there is no genuine dispute as to any material fact and the movant is
15   entitled to judgment as a matter of law. Fed. R. Civ. P. 56(a) (quotation marks omitted);
16   Washington Mut. Inc. v. U.S., 636 F.3d 1207, 1216 (9th Cir. 2011). Each party’s position,
17   whether it be that a fact is disputed or undisputed, must be supported by (1) citing to particular
18   parts of materials in the record, including but not limited to depositions, documents, declarations,
19   or discovery; or (2) showing that the materials cited do not establish the presence or absence of
20   a genuine dispute or that the opposing party cannot produce admissible evidence to support the
21   fact. Fed. R. Civ. P. 56(c)(1) (quotation marks omitted). The court may consider other materials
22   in the record not cited to by the parties, but it is not required to do so. Fed. R. Civ. P. 56(c)(3);
23

24
                     2
                        Defendant failed to serve Plaintiff with the requisite notice of the requirements for
25   opposing the motion for summary judgment. Woods v. Carey, 684 F.3d 934, 939-41 (9th Cir. 2012);
     Rand v. Rowland, 154 F.3d 952, 960-61 (9th Cir. 1998). However, on January 11, 2021, the court
26   provided Plaintiff with a Rand Notice and Warning and allowed him an opportunity to withdraw his
     previously-filed opposition to Defendant’s pending motion for summary judgment and file an amended
27   opposition to the pending motion for summary judgment, within thirty days. (ECF No. 91.) The thirty-
     day time period expired and Plaintiff did not withdraw his opposition or file a new opposition. Thus,
28   Plaintiff is proceeding with his opposition filed on December 4, 2020. (ECF No. 88.)


                                                        2
 1   Carmen v. San Francisco Unified Sch. Dist., 237 F.3d 1026, 1031 (9th Cir. 2001); accord
 2   Simmons v. Navajo Cnty., Ariz., 609 F.3d 1011, 1017 (9th Cir. 2010).
 3          Defendant does not bear the burden of proof at trial and in moving for summary judgment,
 4   he only needs to prove an absence of evidence to support Plaintiff’s case. In re Oracle Corp. Sec.
 5   Litig., 627 F.3d 376, 387 (9th Cir. 2010) (citing Celotex Corp. v. Catrett, 477 U.S. 317, 323, 106
 6   S.Ct. 2548 (1986)). If Defendant meets his initial burden, the burden then shifts to Plaintiff “to
 7   designate specific facts demonstrating the existence of genuine issues for trial.” In re Oracle
 8   Corp., 627 F.3d at 387 (citing Celotex Corp., 477 U.S. at 323). This requires Plaintiff to “show
 9   more than the mere existence of a scintilla of evidence.” Id. (citing Anderson v. Liberty Lobby,
10   Inc., 477 U.S. 242, 252, 106 S.Ct. 2505 (1986)).
11          In judging the evidence at the summary judgment stage, the court may not make
12   credibility determinations or weigh conflicting evidence, Soremekun v. Thrifty Payless, Inc., 509
13   F.3d 978, 984 (9th Cir. 2007) (quotation marks and citation omitted), and it must draw all
14   inferences in the light most favorable to the nonmoving party and determine whether a genuine
15   issue of material fact precludes entry of judgment, Comite de Jornaleros de Redondo Beach v.
16   City of Redondo Beach, 657 F.3d 936, 942 (9th Cir. 2011) (quotation marks and citation omitted).
17   The court determines only whether there is a genuine issue for trial. Thomas v. Ponder, 611 F.3d
18   1144, 1150 (9th Cir. 2010) (quotation marks and citations omitted).
19          In arriving at these findings and recommendations, the court carefully reviewed and
20   considered all arguments, points and authorities, declarations, exhibits, statements of undisputed
21   facts and responses thereto, if any, objections, and other papers filed by the parties. Omission of
22   reference to an argument, document, paper, or objection is not to be construed to the effect that
23   this court did not consider the argument, document, paper, or objection. This court thoroughly
24   reviewed and considered the evidence it deemed admissible, material, and appropriate.
25   ///
26   ///
27   ///
28   ///

                                                     3
 1   III.    PLAINTIFF’S ALLEGATIONS -- SECOND AMENDED COMPLAINT3
 2           The events at issue in the Second Amended Complaint allegedly occurred when Plaintiff
 3   was incarcerated at the United States Penitentiary (USP)-Atwater in Atwater, California, in the
 4   custody of the Federal Bureau of Prisons (BOP).
 5           Plaintiff’s allegations follow:
 6           Plaintiff fell on the wet kitchen floor at USP-Atwater and was taken to the infirmary for
 7   an examination by Dr. Peikar [not a defendant], Plaintiff’s doctor. For several months afterward
 8   Plaintiff submitted medical request forms to obtain additional medical care. Dr. Peikar knew the
 9   extent of Plaintiff’s pain and medical condition. Dr. Peikar also knew that the delay in treatment
10   was largely ineffective, but declined to do anything more to attempt to improve Plaintiff’s
11   medical situation.
12           Defendant Dr. Bairamian, a private doctor contracted with the BOP, arrived at USP-
13   Atwater to assess Plaintiff’s lower back for surgery. After an examination and x-rays, Dr.
14   Bairamian informed Plaintiff that surgery was necessary. Plaintiff asked both doctors Peikar and
15   Bairamian if there was an alternative to surgery and was told that if surgery was not performed
16   Plaintiff would become paralyzed or die. Plaintiff elected to have the lower back surgery.
17           On July 22, 2014, Plaintiff was escorted to the Medical Center in Modesto, California,
18   for treatment and surgery on his lower back by defendants Dr. Bairamian, Dr. Nguyen, and Dr.
19   Betz. Without Plaintiff’s knowledge or consent, Plaintiff was given the wrong surgery to his
20   upper back which left Plaintiff unable to walk correctly with long-term injury to his back.
21           Plaintiff requests monetary relief and costs of suit.
22   ///
23   ///
24   ///
25

26                   3
                        Plaintiff’s Second Amended Complaint is verified, and his allegations constitute
27   evidence where they are based on his personal knowledge of facts admissible in evidence. Jones v. Blanas,
     393 F.3d 918, 922-23 (9th Cir. 2004). The summarization of Plaintiff’s claim in this section should not
28   be viewed by the parties as a ruling that the allegations are admissible. The court will address, to the
     extent necessary, the admissibility of Plaintiff’s evidence in the sections which follow.
                                                        4
 1   ///
 2   IV.    DEFENDANT BETZ’S UNDISPUTED FACTS
 3          Defendant Betz filed a motion for summary judgment or in the alternative, for an order
 4   adjudicating nine issues. (ECF No. 81.) In support of his motion, Defendant Betz has filed the
 5   following Statement of Undisputed Facts, with references to supporting evidence for each of the
 6   nine issues listed below.
 7          A.      Bivens Claim for Deliberate Indifference Under the Eighth Amendment
 8          Issue 1: Plaintiff’s Bivens claim for inadequate medical care under the Eighth
 9   Amendment fails as a matter of law because Dr. Betz is not a federal officer or employee.
10

11                UNDISPUTED FACT                                    SUPPORTING EVIDENCE
      1. Plaintiff Michael McRae alleges a Bivens             1. ECF No. 14, pg. 4-5 of 28; ECF No. 26, pg.
12    claim for deliberate indifference under the             2-3.
      Eighth Amendment based on allegations that
13    defendants operated on his back without his
      consent.
14    2. Plaintiff's operative Second Amended                 2. ECF No. 14, pg. 4 of 28.
      Complaint alleges that defendants Dr.
15    Bairamian, Dr. Nguyen, and Dr. Betz were
      “private     physicians,      surgeons,      and
16    anesthesiologists” who worked at Sutter
      Health Memorial Medical Center and
17    performed his back surgery on July 22, 2014,
      following a fall on the kitchen floor.
18    3. Dr. Betz is a private physician, not a federal       3. Dr. Betz Decl. ¶ 3; ECF No. 14, pg. 4 of 28.
      officer or employed by the federal
19    government.
      4. Plaintiff’s Bivens claim is based on the             4. ECF No. 14, pg. 4-5 of 28.
20
      same allegations as his medical negligence
      and medical battery claims.
21

22
            Issue 2: Plaintiff’s claim for inadequate medical care under the Eighth Amendment fails
23
     as a matter of law because Dr. Betz is not a state actor.
24

25
                 UNDISPUTED FACT                      SUPPORTING EVIDENCE
26
      5. Defendants incorporate by reference 5. Evidence in support of Undisputed Facts
27    undisputed material facts and supporting No. 38-40, below.
      evidence in Fact Nos. 38-40, below.
28


                                                          5
      6. Dr. Betz works for Gould Medical Group, 6. Dr. Betz Decl. ¶ 3; ECF No. 14, pg. 4 of 28.
 1    which is a private company. He is not a federal
      employee, agent, or contractor.
 2
            Issue 3: Plaintiff has no claim for inadequate medical care under the Eighth Amendment
 3
     as a matter of law because there is no evidence of a ‘serious’ medical need that Dr. Betz failed
 4
     to treat and that resulted in the unnecessary and wanton infliction of pain.
 5

 6
                 UNDISPUTED FACT                                    SUPPORTING EVIDENCE
 7    7. Defendants incorporate by reference                 7. Evidence in support of Undisputed Facts
      undisputed material facts and supporting               No. 15-29, below.
 8    evidence in Fact Nos. 15-29, below.
      8. Plaintiff suffered no anesthetic                    8. Dr. Betz Decl. ¶ 7; Dr. Bickler Decl. ¶ 21,
 9
      complications following his July 24, 2014              23.
      surgery.
10
      9. The administration of anesthesia on July 23,        9. Dr. Bickler Decl. ¶¶ 23-25; ECF No. 14, pg.
11
      2014 did not cause Plaintiff’s alleged injuries.       4-5 of 28.

12
            Issue 4: Plaintiff has no claim for inadequate medical care under the Eighth Amendment
13
     as a matter of law because Dr. Betz did not act with deliberate indifference.
14

15
                  UNDISPUTED FACT                                   SUPPORTING EVIDENCE
16
      10. Defendants incorporate by reference                10. Evidence in support of Undisputed Facts
17    undisputed material facts and supporting               No. 25-29, 31-33, below.
      evidence in Fact Nos. 25-29, 31-33, below.
18    11. Dr. Betz did not purposefully fail to              11. Dr. Betz Decl. ¶ 4-8
      respond to Plaintiff's serious medical need.
19    12. Dr. Betz was not Plaintiff’s surgeon, and          12. Dr. Bickler Decl. ¶¶ 15-16, 20; Dr. Betz
      had no role in determining the appropriate             Decl. ¶ 8; Exh. C, pgs. 8, 11-14, , 367-369,
20    surgical treatment or obtaining consent for his        389-396; 416
      surgery.
21    13. Plaintiff suffered no injury as a result of        13. Dr. Bickler Decl. ¶ 21, 24; ECF. No. 14,
      the anesthesia administration.                         pgs. 4-5 of 28.
22    14. Dr. Betz believed that plaintiff understood        14. Dr. Betz Decl. ¶¶ 5, 6
      and consented to the anesthetic plan, and he
23    would not have provided anesthesia services
      to plaintiff had he believed plaintiff did not
24    consent or could not physically handle it.

25

26

27

28


                                                         6
 1

 2          Issue 5: Plaintiff has no claim for medical negligence as Dr. Betz complied with the
 3   appropriate standard of care.
 4

 5                UNDISPUTED FACT                           SUPPORTING EVIDENCE
      15. On 9/12/13, plaintiff had an initial 15. Dr. Bickler Decl. ¶ 8; Exh. B, pgs. 34-35.
 6    neurosurgical consultation with defendant
      Dikran Bairamian, M.D., at the request of Dr.
 7    Franco of the Bureau of Prisons Health
      Services. The patient was noted to be a 51-
 8    year-old right-handed gentleman with lower
      thoracic pain starting in January 2013. There
 9    was no injury. His pain was on the lower
      thoracic left side and it radiated around his
10    chest wall toward the xiphoid. He also had
      weakness in his legs. He did not have
11    radicular pain. There was no bowel or bladder
      dysfunction. Examination of the low back was
12    nontender. He did have left lumbar paraspinal
      tenderness in the lower thoracic area. Hip
13    rotation was negative. Straight leg raise was
      unlimited. He had decreased sensation to light
14    touch and pin prick in the lower thoracic area
      like a band about 2 inches wide and extending
15    laterally toward the chest wall and ending near
      the xiphoid. Lumbar MRI showed
16    degenerative changes but no cauda equina or
      root compression. Dr. Bairamian’s impression
17    was lower thoracic left-sided pain with
      thoracic radiculopathy and lower extremity
18    weakness. The patient’s pathology needed
      further evaluation with a thoracic spine MRI
19    16. On 4/16/14, plaintiff underwent an MRI of 16. Dr. Bickler Decl. ¶ 9; Exh. B, pgs. 41-42.
      the thoracic spine. While there were no acute
20    findings seen, at T2-3 there was considerable
      hypertrophy of the ligamentum flava right
21    greater than left. This was causing posterior
      lateral compression of the thoracic cord
22    particularly on the right and circumferential
      stenosis. There was associated focal
23    myelomalacia within the thoracic cord.
24

25

26

27

28


                                                   7
     17. On 4/24/14, plaintiff returned to see Dr. 17. Dr. Bickler ¶ 10; Exh. B, pgs. 32-33.
 1   Bairamian for follow-up. He had lower
     thoracic pain on the left side that radiated
 2   around the chest wall toward the xiphoid. He
     had weakness in his legs and occasional
 3   spasms. He did not have radicular pain. The
     patient reported that when he had to have a
 4   bowel movement or to urinate, he had to push
     harder. Dr. Bairamian noted how plaintiff's
 5   thoracic MRI showed cord compression at
     T2- 3 which was more on the right side and
 6   posterior secondary to ligamentum flavum
     hypertrophy. Dr. Bairamian did not see cord
 7   compression elsewhere. His impression was
     thoracic myelopathy secondary to T2-3 cord
 8   compression with cord signal most probably
     secondary to edema. Dr. Bairamian told the
 9   patient surgery was indicated to relieve the
     pressure off of the cord. He told him the
10   surgery would not guarantee reversal of
     symptoms however hopefully surgery would
11   prevent progression of symptoms. Risks and
     benefits were discussed in detail including but
12   not limited to infection, bleeding, damage to
     the cord, leakage of cerebrospinal fluid in
13   addition to anesthesia related complications
     including but not limited to cardiopulmonary
14   complications,       DVT,     PE,    malignant
     hyperthermia and even death. Dr. Bairamian
15   also told him on rare occasions the signal seen
     in the cord that is presumed to be edema could
16   be secondary to a tumor that has not declared
     itself. The patient wanted to think about it
17   before making a final decision.
     18. Plaintiff's medical records from Dr. 18. Dr. Bickler Decl. ¶ 11; Exh. B, pgs. 25-
18   Bairamian’s       office   show      numerous 27.
     communications between Dr. Bairamian’s
19   office and USP Atwater between 7/8/14 and
     7/22/14 during which time Crystal from USP
20   Atwater informed Dr. Bairamian that the
     patient wanted to proceed with surgery but
21   there was no transportation available to bring
     him from the prison to the hospital. When the
22   prison suggested they consider surgery in
     September, Dr. Bairamian informed them that
23   such a delay was not acceptable, that the
     patient needed to have surgery right away, and
24   that he did not want the patient's condition to
     deteriorate. It was suggested that the prison
25   bring plaintiff to Memorial Medical Center’s
     emergency department. On 7/22/14, Crystal
26   from USP Atwater informed Dr. Bairamian’s
     office that the prison would be bringing
27   plaintiff to the Memorial Medical Center
     emergency department that day.
28


                                               8
     19. On 7/22/14, plaintiff was evaluated in the         19. Dr. Bickler Decl. ¶ 12; Exh. C, pgs. 3-7.
 1   emergency department of Memorial Medical
     Center by Dr. Kevin Nguyen who noted the
 2   patient was presenting from jail for
     consultation/surgery with Dr. Bairamian.
 3   Patient was described to have had a history of
     back injury, requiring surgery. Dr. Nguyen
 4   noted that the patient had undergone an MRI
     that showed compression fracture of T2-3. He
 5   was to undergo surgery either that day or the
     next with Dr. Bairamian.
 6   20. That same day, 7/22/14, Dr. Bairamian              20. Dr. Bickler ¶ 13; Exh. C, pg. 9; Dr.
     reevaluated the patient at the request of Dr.          Bairamian Decl. ¶ 4.
 7   Nguyen. Dr. Bairamian noted how the patient
     was last seen in his office on 4/24/14 at which
 8   time imaging studies revealed a T2 – T3 cord
     compression with right leg weakness. Dr.
 9   Bairamian had recommended surgery
     however the patient wanted to think about it
10   and had eventually made up his mind. The
     patient denied pain however he did complain
11   of stiffness and tightness in his legs and
     weakness mainly in the right leg in addition to
12   chest wall tightness in the lower aspect of the
     chest wall. Symptoms had been going on for
13   about a year or so. He also had bowel and
     bladder urgency. Dr. Bairamian explained the
14   planned procedure to the patient and the
     indications for surgery. The patient consented
15   to the procedure, which was a decompressive
     laminectomy at T2-T3.
16   21. On 7/22/14, plaintiff signed a document            21. Dr. Bickler Decl. ¶ 14; Exh. C, pgs. 8, 367-
     called Authorization for and Consent to                369.
17   Surgery/Anesthesia and Special Diagnostic or
     Therapeutic Procedures at 1917 (7:17 pm).
18   This consent form signed by plaintiff
     described the planned surgical procedure as
19   “thoracic laminectomy”. Paragraph 7 of the
     form states, “Your signature to this form
20   indicates that: You have read, understand and
     had the opportunity to ask your physician
21   questions about this form and the procedure(s)
     listed on this form; measures that will be taken
22   to prevent adverse events in procedure include
     but will not be limited to patient
23   identification, procedure infection prevention
     and procedure site marking; you desire no
24   further information and authorize and consent
     to the performance of the procedure(s).” Mr.
25   McRae’s signing of the document was
     witnessed by Seanna Magana, RN.
26

27

28


                                                        9
     22. The following day, on 7/23/14 at 11:02        22. Dr. Bickler Decl. ¶ 15; Exh. C, pgs. 394-
 1   am, Dr. David Betz saw plaintiff for his          395.
     preprocedure evaluation. He started by taking
 2   a history from the patient, noting that he had
     had nothing by mouth for more than six hours
 3   (solids and liquids), he had no history of
     previous anesthetics, he did not have a history
 4   of anesthetic complications, and he did not
     have a family history of anesthetic
 5   complications. He had a past medical history
     significant for GERD and cardiomegaly.
 6   When Dr. Betz examined the patient's airway,
     he noted that plaintiff was Mallampati Class
 7   II (soft palate, major part of uvula, fauces
     visible) and had a thyromental distance (a
 8   measurement from the prominence of the
     thyroid cartilage to the menton with the neck
 9   in full extension) greater than 6 cm. The
     patient had full range of motion in the neck
10   and his interocclusal opening was normal.
     These airway findings were all indications
11   that intubation of the patient should not be
     difficult. He concluded that the patient was
12   ASA        II    (American      Society      of
     Anesthesiologists Class II, which means the
13   patient has mild systemic disease without
     substantive functional limitations). His plan
14   was to administer general anesthesia to the
     patient. He then proceeded to have a consent
15   discussion with the patient describing his
     anesthetic plans, risks, benefits and
16   alternatives. Dr. Betz documented the
     patient's agreement with the anesthetic plan.
17   23. Plaintiff was then brought to the operating   23. Dr. Bickler Decl. ¶ 16; Exh. C, pgs. 12-
     room at 11:07 am, and surgery proceeded as        14, 389-396, 416.
18   planned for plaintiff's preoperative diagnosis
     of thoracic stenosis and cord compression at
19   T2-T3 with thoracic myelopathy. Dr. Betz
     commenced general endotracheal anesthesia
20   at 11:11 am, and a standard endotracheal tube
     was placed orally at 11:23 am. Dr. Bairamian
21   proceeded to perform a lower 3/4 of T2, upper
     one-third of T3           laminectomy and
22   decompression of the cord surgery. The
     surgery concluded at 2:51 pm. And anesthesia
23   completed at 3:22 pm. There were no surgical
     or anesthetic complications.
24   24. Plaintiff was discharged back to the          24. Dr. Bickler Decl. ¶ 17; Exh. C, pgs. 1-2;
     correctional facility on 7/28/14 with             Exh. B, pg. 10.
25   instructions to receive outpatient physical
     therapy for his lower extremity weakness two
26
     to three times a week and to have a front wheel
     walker. He was also told to return for
27
     neurosurgical follow up in three weeks.
28


                                                   10
     25. All of the anesthesia care and treatment        25. Dr. Bickler Decl.¶ 18-23, 25.
 1   rendered by David Betz, M.D. met the
     standard of care in this case.
 2   26. Dr. Betz was the plaintiff’s                    26. Dr. Bickler Decl. ¶ 20.
     anesthesiologist during the surgery at issue in
 3   this case. He was not the plaintiff’s surgeon.
     As such, he played no role and had no duty of
 4   care with respect to the diagnosis of plaintiff’s
     neurosurgical condition, the determination of
 5   the appropriate surgical treatment for that
     condition or obtaining consent for the surgery.
 6   27. To a reasonable degree of medical               27. Dr. Bickler Decl. ¶ 22; Exh. C, pgs. 367-
     probability that Dr. Betz performed a               369.
 7   thorough and appropriate preoperative
     assessment of the patient for any potential
 8   anesthetic risks. The choice of general
     anesthesia was also appropriate. More
 9   importantly, the medical record documents
     Dr. Betz’s preoperative discussion with the
10   patient regarding Dr. Betz’s anesthetic plan
     along with the anesthetic risks, benefits and
11   alternatives.     Dr.    Betz’s    preoperative
     assessment note also memorialized the
12   patient's understanding and agreement to
     proceed, indicating the patient provided
13   proper informed consent.
     28. The anesthesia record from the procedure        28. Dr. Bickler Decl. ¶ 23.
14
     itself establishes that Dr. Betz administered
     the appropriate anesthesia and kept the patient
15
     under continuous monitoring for his safety.
     As mentioned, the plaintiff suffered
16
     absolutely no anesthetic complications.
17
     29. Dr. Betz as the patient’s anesthesiologist      29. Dr. Bickler Decl. ¶ 25.
     played no role in the preoperative diagnosis or
18
     the selection of the appropriate surgery to treat
     the plaintiff's neurosurgical condition. The
19
     patient provided informed consent for the
     planned       thoracic     laminectomy       and
20
     decompression        surgery    with     general
     anesthesia, and it was appropriate for Dr. Betz
21
     as the patient’s anesthesiologist to rely on the
     surgical consent obtained by the surgeon. In
22
     addition, Dr. Betz properly conducted his own
     informed consent discussion with the patient
23
     with respect to the anesthesia to be
     administered. The patient then tolerated the
24
     surgery well without any anesthetic
     complications. All the anesthesia care and
25
     treatment rendered by David Betz, M.D., met
     the standard of care in this case and did not
26
     cause or contribute to any injury to plaintiff.

27

28


                                                     11
 1          Issue 6: Plaintiff has no claim for medical negligence as Dr. Betz did not, with a
 2   reasonable degree of medical certainty, cause or contribute to any injury of plaintiff.
 3

 4                UNDISPUTED FACT                               SUPPORTING EVIDENCE
      30. Defendants incorporate by reference            30. Evidence in support of Undisputed Facts
 5    undisputed material facts and supporting           No. 14-23, above.
      evidence in Fact Nos. 14-23, above.
 6    31. Nothing Dr. Betz did or failed to do caused    31. Dr. Bickler Decl.¶¶ 19, 21, 23-25.
      or contributed to any injury to Plaintiff.
 7    32. Plaintiff has not claimed, nor has he          32. Dr. Bickler Decl. ¶ 21, ¶ 23.
      sustained, any injury from the administration
 8    of anesthesia. In the case of the 7/23/14
      surgery, the medical records establish that
 9    plaintiff tolerated the surgery well and
      sustained     absolutely      no      anesthetic
10    complications.
      33. Plaintiff was given general endotracheal       33. Dr. Bickler Decl. ¶ 24.
11
      anesthesia through the mouth. Difficulty
      walking or delayed mobility from walking,
12
      working, standing are not conditions caused
      by general endotracheal anesthesia. In
13
      plaintiff’s case, there were no anesthetic
      complication during or immediately after
14
      surgery. Thus, to a reasonable degree of
      medical probability, nothing Dr. Betz did or
15
      failed to do in administering anesthesia
      caused or contributed to any injury of the
16
      patient.
17

18          Issue 7: Plaintiff has no claim for medical negligence or medical battery as plaintiff did
19   not suffer any injury as a result of Dr. Betz’s administration of anesthesia.
20

21                UNDISPUTED FACT                             SUPPORTING EVIDENCE
22    34. Plaintiff suffered no injury as a result of 34. Dr. Bickler Decl. ¶ 21; 24; Dr. Betz ¶ 7;
      the administration of anesthesia on July 24, Exh. C, 11-14, 389-396.
23    2014.

24

25

26

27

28


                                                     12
 1          Issue 8: Plaintiff has no claim for medical battery as plaintiff consented to the anesthesia
 2   plan that he received.
 3

 4                UNDISPUTED FACT                                 SUPPORTING EVIDENCE
      35. Defendants incorporate by reference             35. Evidence in support of Undisputed Facts
 5    undisputed material facts and supporting            No. 17, 21-23, above.
      evidence in Fact Nos. 17, 21-23, above.
 6    36. Dr. Betz had a consent discussion with the      36. Dr. Bickler Decl. ¶ 15; Dr. Betz Decl. ¶ 4-
      with the patient describing his anesthetic          6; Exh. C, pgs. 394-395.
 7    plans, risks, benefits and alternatives. Dr. Betz
      documented the patient’s agreement with the
 8    anesthetic plan, and administered the
      anesthesia plan discussed and agreed to.
 9    37. Dr. Betz did not purposefully provide           37. Dr. Betz Decl. ¶ 5.
      anesthesia to the patient without his consent
10

11
            Issue 9: Plaintiff has no claim for medical battery based on the allegation that the wrong
12
     surgery was performed as Dr. Betz was Plaintiff’s anesthesiologist, not the surgeon who
13
     performed the surgery.
14

15
                   UNDISPUTED FACT                                SUPPORTING EVIDENCE
16
      38. Dr. Betz was the anesthesiologist during        38. Dr. Bickler Decl. ¶¶ 15-16; 20; Dr. Betz
17
      Plaintiff's July 24, 2014 surgery.                  Decl. ¶ 8; Exh. C, pgs. 8, 11-14, 389-396; 416.
      39. Dr. Bairamian was the surgeon who               39. Exh. C, pgs. 8, 12-14, 389-396, 367-369.
18    performed Plaintiff's July 24, 2014 surgery.
      40. Dr. Betz played no role and had no duty of      40. Dr. Bickler Decl. ¶¶ 16, 20; Dr. Betz Decl.
19    care with respect to the diagnosis of plaintiff's   ¶ 8.
      neurosurgical condition or determining the
20    appropriate treatment for that condition.

21

22
     V.     DEFENDANT BETZ’S ARGUMENTS

23
            Defendant Dr. Betz moves for an order granting summary judgment pursuant to Rule 56

24
     of the Federal Rules of Civil Procedure on the grounds that Plaintiff is unable to raise a triable
     issue of fact to support his claim that Dr. Betz violated his rights under the Eighth Amendment
25

26
     to the Constitution of the United States of America, committed Medical Battery, or violated the

27
     standard of care with respect to the medical care and treatment provided. In the alternative, Dr.

28
     Betz asks for an order adjudicating nine issues.


                                                      13
 1           Defendant Betz’s evidence consists of Plaintiff’s allegations in the Second Amended
 2   Complaint, ECF No. 14; Decl. of Dr. Philip E. Bickler (expert witness), ECF No. 81 at 264; Decl.
 3   of defendant Dr. David Betz, ECF No. 81 at 33; Decl. of Jessica P. Lamiero, Esq. (counsel for
 4   defendant Dr. Betz), ECF No. 81 at 35; Decl. of defendant Dr. Dikran Bairamian, ECF No. 81-1
 5   at 141 (Exhibit E); Curriculum Vitae of Dr. Bickler, ECF No. 81-1 at 38, 139 (Exhibits A, D),
 6   Plaintiff’s medical records from Dr. Bairamian, ECF No. 81-1 at 6 (Exhibit B); and Plaintiff’s
 7   medical records from Memorial Medical Center, ECF No. 81-1 at 110 (Exhibit C).
 8           Defendant Betz moves the court for summary judgment in his favor and costs of suit
 9   incurred herein. Defendant argues that there is no genuine issue of material fact as to any of
10   Plaintiff’s claims set forth in the Second Amended Complaint and therefore Defendant Betz is
11   entitled to summary judgment as a matter of law. Specifically, Dr. Betz argues that he is not a
12   federal employee nor a state actor, he did not act with deliberate indifference to Plaintiff’s serious
13   medical needs, he did not negligently cause or contribute to Plaintiff’s alleged injury, there is no
14   alleged injury attributable to Dr. Betz’s provision of anesthesia, and Plaintiff consented to the
15   anesthesia he received.
16           Alternatively, if for any reason summary judgment cannot be had, Dr. Betz moves the
17   Court for an order adjudicating the following nine issues:
18           Issue 1: Plaintiff’s Bivens claim for inadequate medical care under the Eighth
19   Amendment fails as a matter of law because Dr. Betz is not a federal officer or employee.
20           Issue 2: Plaintiff’s claim for inadequate medical care under the Eighth Amendment fails
21   as a matter of law because Dr. Betz is not a state actor.
22           Issue 3: Plaintiff has no claim for inadequate medical care under the Eighth Amendment
23   as a matter of law because there is no evidence of a ‘serious’ medical need that Dr. Betz failed
24   to treat and that resulted in the unnecessary and wanton infliction of pain.
25

26
                      4
                         All page numbers cited herein are those assigned by the court’s CM/ECF system and not based
27   on the parties’ pagination of their briefing materials.

28


                                                           14
 1          Issue 4: Plaintiff has no claim for inadequate medical care under the Eighth Amendment
 2   as a matter of law because Dr. Betz did not act with deliberate indifference.
 3          Issue 5: Plaintiff has no claim for medical negligence, as Dr. Betz complied with the
 4   appropriate standard of care.
 5          Issue 6: Plaintiff has no claim for medical negligence, as Dr. Betz did not, with a
 6   reasonable degree of medical certainty, cause or contribute to any injury of plaintiff.
 7          Issue 7: Plaintiff has no claim for medical negligence or medical battery, as plaintiff did
 8   not suffer any injury as a result of Dr. Betz’s administration of anesthesia.
 9          Issue 8: Plaintiff has no claim for medical battery, as plaintiff consented to the anesthesia
10   plan that he received.
11          Issue 9: Plaintiff has no claim for medical battery based on the allegation that the wrong
12   surgery was performed, as Dr. Betz was Plaintiff's anesthesiologist, not the surgeon who
13   performed the surgery.
14          A.      Plaintiff’s Bivens Claims Fail
15          Defendant first argues that Dr. Betz is not a federal officer or federal employee rendering
16   Plaintiff unable to state a Bivens claim against Defendant as a matter of law. Defendant declares
17   that he works for a private company, Gould Medical Group, which staffs physicians at the private
18   hospital where Plaintiff had his surgery:
19          “In July 2014, I was not, and have never been, an employee of United States
            Penitentiary (“USP”) - Atwater, or any state or federal prison. I work for Gould
20          Medical Group, a private company that staffs some of the physicians at Memorial
            Medical Center, the private hospital where Plaintiff had his surgery. I am not a
21          Memorial Medical Center employee. I am not a federal employee or contractor.”
22   (Decl. of Dr. Betz, ECF No. 81 at 33 ¶ 3.)
23          Defendant also argues that even if Bivens applied, Plaintiff cannot establish an Eighth
24   Amendment violation, for the following reasons: Plaintiff has no claim for inadequate medical
25   care under the Eighth Amendment against Defendant; Plaintiff is not a governmental actor and
26   was not acting under the color of state law; Defendant was Plaintiff’s anesthesiologist, not
27   Plaintiff’s surgeon; and Plaintiff suffered no injury from the anesthesiology. Thus he argues that
28   there is no evidence that he ignored a serious medical need, acted with deliberate indifference

                                                     15
 1   against Plaintiff, or caused any injury to Plaintiff. Undisputed evidence shows that while Plaintiff
 2   may have had a serious injury he was provided medical care for that injury and he never had a
 3   serious medical need for further or additional treatment. He was diagnosed with considerable
 4   hypertrophy of the ligamentum flava right greater than left at T2-3, and the procedure Dr.
 5   Bairamian performed was a lower 3/4 of T2, upper one-third of T3 laminectomy and
 6   decompression of the cord surgery, Exh. C, pg. 12.
 7             Pursuant to Dr. Peikar’s medical report dated April 16, 2014:
 8             At T2-3 the disk space is intact. However, there is considerable hypertrophy of
               the ligamentum flava, particularly on the right. There is some contrast
 9             enhancement along the periphery on the right. This is causing moderate
               posterolateral cord compression, right greater than left, and circumferential
10             stenosis. There is focal increased nonenhancing signal of the cord at this level,
               compatible with myelomalacia.
11
     (ECF No. 81-1 at 70, Exh. B.)
12
               Dr. Bairamian’s medical report from Memorial Medical Center, dated July 23, 2014,
13
     states:
14
               PREOPERATIVE DIAGNOSIS: Thoracic stenosis and cord compression at T2
15             T3 with thoracic myelopathy. POSTOPERATIVE DIAGNOSIS: Thoracic
               stenosis and cord compression at T2 T3 with thoracic myelopathy.
16             PROCEDURE: Lower 3/4 of T2, upper one third of T3 laminectomy and
               decompression of the cord. SURGEON: Dikran Bairamian, MD. . .
17             ANESTHESIOLOGIST: David Betz, MD.
18   (ECF No. 81-1 at 87, Exh. C.)
19             As Dr. Betz declares, his only involvement in Plaintiff’s care was the administration of
20   anesthesia during his surgery:
21             “My only participation in Mr. McRae’s July 2014 surgery was providing the
               anesthesia services. As an anesthesiologist, I have no control over the type or
22             method of surgery performed. I had no control over or participation in what
               surgery was performed on Mr. McRae, or how it was performed. I also had no
23             control or participation in his post-surgical care, which, when there is no
               anesthetic complication, is standard for an anesthesiologist.”
24

25   (Dr. Betz’s Decl., ECF No. 81 at 34 ¶ 8.) Dr. Betz also declares that he did not
26   purposefully provide anesthesia to Plaintiff without his consent:
27             “I did not purposefully provide anesthesia to the patient without his consent. On
               July 23, 2014, prior to the procedure, I examined Plaintiff for purposes of
28             determining his ability to be intubated. I also discussed the plan to administer

                                                      16
            general anesthesia during his surgery, and discussed with him the anesthetic plans,
 1          risks, benefits, and alternatives. I documented the patient’s agreement with the
            anesthetic plan because I believed he understood and consented to it. I would not
 2          have provided anesthesia to him during the surgery if I did not believe that he
            could physically handle it, or if I did not believe that he had consented to it.”
 3
     (Dr. Betz’s Decl., ECF No. 81 at 33 § 5.)
 4
            Dr. Betz provided the anesthesia services for the surgery without any complications, as
 5
     reported in Dr. Betz’s post-procedure assessment notes dated July 23, 2014:
 6
            Assessment: Mental status: awake, alert and oriented. Respiratory function:
 7          airway patent, normal respiratory rate, adequate oxygenation Cardiovascular
            function: BP and heart rate stable Pain: adequately controlled. Nausea: None.
 8          Emesis: No. Post-Operative hydration: adequate anesthetic complications: No
            anesthetic complications Post Procedure hand-off: P-C-: Summary reviewed.
 9          Report given to recovery nurse and patient hand-off complete. Patient stable upon
            transfer of care.
10
     (ECF No. 81-1 at 100, Exh. C.)
11
            Dr. Bickler, expert witness, concluded, “There were no surgical or anesthetic
12
     complications.” (Dr. Bickler Decl., ECF No. 81 at 30 ¶ 16:23.)
13
            Based on Defendant Dr. Betz’s arguments and evidence the court finds that Defendant
14
     has met his burden of demonstrating that Plaintiff has no evidence that Plaintiff is able to state a
15
     Bivens claim against Defendant as a matter of law, or that Defendant Betz acted with deliberate
16
     indifference in violation of the Eighth Amendment when providing Plaintiff with medical care.
17
     Therefore, the burden now shifts to Plaintiff to produce evidence of a genuine material fact in
18
     dispute that would affect the final determination in this case.
19
            B.      Discussion
20
            Bivens actions are the judicially crafted counterparts to § 1983. Bivens actions enable
21
     victims to sue individual federal officers for damages resulting from violations of Constitutional
22
     rights. Bivens v. Six Unknown Named Agents, 403 U.S. 388, 91 S.Ct. 1999, 29 L.Ed.2d 619
23
     (1971). To prevail on a Bivens claim, a plaintiff must show (1) they were deprived of a right
24
     secured by the Constitution, and (2) the defendant acted under color of federal law. Morgan v.
25
     United States, 323 F.3d 776, 780 (9th Cir. 2003). A person acts under color of federal law by
26
     “exercising power possessed by virtue of [federal] law and made possible only because the
27
     wrongdoer is clothed with the authority of [federal] law.” Polk Cty. v. Dodgson, 454 U.S. 312,
28


                                                     17
 1   317-18 (1981); see also Martin v. Sias, 88 F.3d 774, 775 (9th Cir. 1996) (noting how Bivens is
 2   basically a § 1983 claim against federal officers); Boney v. Valline, 597 F. Supp. 2d 1167, 1172
 3   (D. Nev. 2009) (plaintiff must show constitutional violation was “committed by a federal actor”).
 4          Plaintiff alleges in the Second Amended Complaint that at the time of the events at issue
 5   in this case he was a federal inmate incarcerated at USP-Atwater in Atwater, California, in the
 6   custody of the federal Bureau of Prisons. (ECF No. 14 at 3-4.) Plaintiff alleges that defendants,
 7   Drs. Bairamian, Nguyen and. David Betz, are private physicians, surgeons and anesthesiologist
 8   who were working at Sutter Health Memorial Medical Center, Modesto, California, who
 9   performed back surgery on Plaintiff on July 22, 2014. (Id. at 4.) Plaintiff also alleges that Dr.
10   Betz was acting under color of law as he was contracted with the BOP to provide medical care.
11   (Id. at 7 ¶ II.) These allegations are not admissible in evidence because they are not based on
12   Plaintiff’s personal knowledge or supported by admissible evidence.          Plaintiff offers no
13   admissible evidence in support of his allegation that defendant Dr. Betz was contracted with the
14   BOP to provide medical care or acting under color of law, whereas defendant Dr. Betz has
15   declared under penalty of perjury based on his personal knowledge, “In July 2014, I was not, and
16   have never been, an employee of United States Penitentiary (“USP”) - Atwater, or any state or
17   federal prison. I work for Gould Medical Group, a private company that staffs some of the
18   physicians at Memorial Medical Center, the private hospital where Plaintiff had his surgery. I am
19   not a Memorial Medical Center employee. I am not a federal employee or contractor.” (Decl. of
20   Dr. Betz, ECF No. 81 at 33 ¶ 3.)
21          Plaintiff’s allegations and evidence of events occurring in 2020, after he filed this case
22   on July 25, 2016, shall not be considered because Plaintiff did not have leave of court to file a
23   supplemental complaint. Under Rule 15(d), “the court may, on just terms, permit a party to serve
24   a supplemental pleading setting out any transaction, occurrence, or event that happened after the
25   date of the pleading to be supplemented.” Fed. R. Civ. P. 15(d). A party may only file a
26   supplemental complaint with leave of court, and Plaintiff did not request and was not granted
27   leave of court to allege later-occurring events. Id.
28


                                                     18
 1          Because Plaintiff has not presented any admissible evidence that Defendant Betz acted
 2   under color of federal law, Plaintiff cannot prevail on a Bivens claim against Defendant Betz.
 3          Moreover, as argued by Defendant, even if Bivens applied to Plaintiff’s claim against
 4   Defendant Betz, Plaintiff cannot establish an Eighth Amendment violation. “[T]o maintain an
 5   Eighth Amendment claim based on prison medical treatment, an inmate must show ‘deliberate
 6   indifference to serious medical needs.’” Jett v. Penner, 439 F.3d 1091, 1096 (9th Cir. 2006)
 7   (quoting Estelle v. Gamble, 429 U.S. 97, 104 (1976)).            The two-part test for deliberate
 8   indifference requires the plaintiff to show (1) “‘a serious medical need’ by demonstrating that
 9   ‘failure to treat a prisoner’s condition could result in further significant injury or the unnecessary
10   and wanton infliction of pain,’” and (2) “the defendant’s response to the need was deliberately
11   indifferent.” Jett, 439 F.3d at 1096 (quoting McGuckin v. Smith, 974 F.2d 1050, 1059 (9th Cir.
12   1992), overruled on other grounds by WMX Techs., Inc. v. Miller, 104 F.3d 1133, 1136 (9th Cir.
13   1997) (en banc) (internal quotations omitted)). Deliberate indifference is shown by “a purposeful
14   act or failure to respond to a prisoner’s pain or possible medical need, and harm caused by the
15   indifference.” Id. (citing McGuckin, 974 F.2d at 1060). Deliberate indifference may be
16   manifested “when prison officials deny, delay or intentionally interfere with medical treatment,
17   or it may be shown by the way in which prison physicians provide medical care.” Id. Where a
18   prisoner is alleging a delay in receiving medical treatment, the delay must have led to further
19   harm in order for the prisoner to make a claim of deliberate indifference to serious medical needs.
20   McGuckin at 1060 (citing Shapely v. Nevada Bd. of State Prison Comm’rs, 766 F.2d 404, 407
21   (9th Cir. 1985)).
22           “Deliberate indifference is a high legal standard.” Toguchi v. Chung, 391 F.3d 1051,
23   1060 (9th Cir. 2004). “Under this standard, the prison official must not only ‘be aware of the
24   facts from which the inference could be drawn that a substantial risk of serious harm exists,’ but
25   that person ‘must also draw the inference.’” Id. at 1057 (quoting Farmer v. Brennan, 511 U.S.
26   825, 837 (1994)). “‘If a prison official should have been aware of the risk, but was not, then the
27   official has not violated the Eighth Amendment, no matter how severe the risk.’” Id. (quoting
28   Gibson v. County of Washoe, Nevada, 290 F.3d 1175, 1188 (9th Cir. 2002)). “A showing of

                                                      19
 1   medical malpractice or negligence is insufficient to establish a constitutional deprivation under
 2   the Eighth Amendment.” Id. at 1060. “[E]ven gross negligence is insufficient to establish a
 3   constitutional violation.” Id. (citing Wood v. Housewright, 900 F.2d 1332, 1334 (9th Cir. 1990)).
 4                  1.      Serious Medical Need
 5          The court finds no dispute in this case that Plaintiff suffered from a “serious medical
 6   need.” Defendant Betz does not contest that Plaintiff suffered from back pain that was certain to
 7   continue or worsen if left untreated.
 8                  2.      Deliberate Indifference
 9          The causation requirement of 42 U.S.C. § 1983 and a Bivens action is satisfied only if a
10   plaintiff demonstrates that a defendant did an affirmative act, participated in another’s affirmative
11   act, or omitted to perform an act which he was legally required to do that caused the deprivation
12   complained of. Arnold v. IBM, 637 F.2d 1350, 1355 (9th Cir. 1981) (quoting Johnson v.
13   Duffy, 588 F.2d 740, 743–44 (9th Cir. 1978)).
14          The court finds no evidence that Defendant Dr. Betz deliberately disregarded a known
15   serious medical need, acted unreasonably, and caused injury to Plaintiff. Defendant has provided
16   ample evidence that he was the anesthesiologist for Plaintiff’s surgery and not a surgeon, did not
17   have control over, or participation in, what surgery was performed or how it was performed, and
18   that there were no anesthetic complications. Plaintiff alleges that Defendant Betz administered
19   anesthesia to Plaintiff without Plaintiff’s consent which caused mental and emotional pain and
20   physical impairment for the rest of Plaintiff’s life. However, Plaintiff provides no admissible
21   evidence that Dr. Betz’s participation in the July 2014 surgery as an anesthesiologist caused
22   Plaintiff to receive the wrong surgery, resulted in damage to Plaintiff or caused him to suffer
23   complications or other injury. Plaintiff has not shown any admissible evidence that Defendant
24   Dr. Betz acted against him with deliberate indifference in violation of the Eighth Amendment.
25

26          Here, with respect to Plaintiff’s Bivens Claims, even if material issues of fact remain as
27   to whether Plaintiff consented to the anesthesia administered by Dr. Betz, Plaintiff cannot
28   overcome Defendant’s motion for summary judgment because Plaintiff has not offered expert

                                                      20
 1   testimony on the scope of the anesthesiologist’s duty to disclose, whether risks of long-term
 2   neurological effects existed, or whether any act by Dr. Betz caused injury to Plaintiff. Plaintiff’s
 3   opinion testimony is not admissible under Rule of Evidence 701 because he is a layman and not
 4   a medical expert.
 5           If a witness is not testifying as an expert, testimony in the form of an opinion is
             limited to one that is:
 6
             (a) rationally based on the witness's perception;
 7
             (b) helpful to clearly understanding the witness's testimony or to determining a
 8           fact in issue; and
 9           (c) not based on scientific, technical, or other specialized knowledge within the
             scope of Rule 702.
10

11   Fed. R. Evid. 701.
12           Accordingly, based on the foregoing, the court should grant Defendant Betz’s motion for
13   summary judgment on Plaintiff’s Bivens claim of deliberate indifference in violation of the
14   Eighth Amendment.
15   VI.     PLAINTIFF’S STATE LAW CLAIMS
16           Plaintiff’s remaining claims, for medical battery and medical malpractice, are state law
17   claims.5 Because the court has found that Defendant Betz is entitled to summary judgment on
18   all claims brought under federal law, this court should decline to exercise supplemental
19   jurisdiction over Plaintiff’s state law claims.
20           The district court may decline to exercise supplemental jurisdiction where all claims over
21   which the court has original jurisdiction have been dismissed. 28 U.S.C. § 1367(c)(3). “[I]n the
22   usual case in which federal-law claims are eliminated before trial, the balance of factors to be
23   considered under the pendent jurisdiction doctrine — judicial economy, convenience, fairness,
24
                     5 Failure to provide sufficient information to support informed consent is a valid claim
25
     under California law. Jackson v. United States, No. C 05-3006MHP, 2007 WL 4532223, at *6 (N.D. Cal.
26   Dec. 19, 2007). “A physician violates his duty to his patient and subjects himself to liability if he
     withholds any facts which are necessary to form the basis of an intelligent consent by the patient to the
27   proposed treatment.” Id. (quoting Berkey v. Anderson, 1 Cal.App.3d 790, 803-804, 82 Cal.Rptr. 67
     (1969). Liability for failure to obtain informed consent may attach even if the medical treatment is
28   performed in accordance with the standard of care. Id.

                                                        21
 1   and comity — will point toward declining to exercise jurisdiction over the remaining state law
 2   claims.” Carnegie-Mellon Univ. v. Cohill, Inc. (Carnegie-Mellon), 484 U.S. 343, 350 n.7 (1988)
 3   (indicating disapproval of a district court’s retention of jurisdiction to adjudicate a statute of
 4   limitations issue); Schneider v. TRW, Inc., 938 F.2d 986, 993 (9th Cir. 1991); United Mine
 5   Workers v. Gibbs, 383 U.S. 715 (1966); Bryant v. Adventist Health Sys. W., 289 F.3d 1162,
 6   1169 (9th Cir. 2002) (holding that once the federal claim on which jurisdiction exists has been
 7   proven to be unfounded at summary judgment, this allows courts to avoid determining issues of
 8   state law).
 9           In this case, the court has found that Defendant Betz’s motion for summary judgment
10   should be granted as to Plaintiff’s federal claims. Therefore, this court should decline to exercise
11   supplemental jurisdiction over Plaintiff’s state law claims.
12   VII.    CONCLUSION AND RECOMMENDATIONS
13           The court finds that based on the undisputed facts, Defendant Dr. Betz’s motion for
14   summary judgment, filed on October 27, 2020, should be granted.
15           Therefore, based on the foregoing, it is HEREBY RECOMMENDED that:
16           1.     The motion for summary judgment filed by Defendant Dr. Betz on October 27,
17                  2020, be GRANTED as to all of Plaintiff’s federal claims under Bivens;
18           2.     The court decline to exercise supplemental jurisdiction over Plaintiff’s state law
19                  claims against Defendant Betz;
20           3.     The Clerk of Court be directed to reflect Defendant Dr. Betz’s dismissal from this
21                  case on the court’s docket; and
22           4.     This case be referred back to the Magistrate Judge for further proceedings.
23           These findings and recommendations are submitted to the United States District Judge
24   assigned to the case, pursuant to the provisions of Title 28 U.S.C. § 636(b)(l). Within fourteen
25   (14) days from the date of service of these findings and recommendations, any party may file
26   written objections with the court.     Such a document should be captioned “Objections to
27   Magistrate Judge’s Findings and Recommendations.” Any reply to the objections shall be served
28   and filed within ten (10) days after the date the objections are filed. The parties are advised that

                                                      22
 1   failure to file objections within the specified time may result in the waiver of rights on appeal.
 2   Wilkerson, 772 F.3d at 838-39 (citing Baxter v. Sullivan, 923 F.2d 1391, 1394 (9th Cir. 1991)).
 3
     IT IS SO ORDERED.
 4

 5      Dated:     May 1, 2021                            /s/ Gary S. Austin
                                                      UNITED STATES MAGISTRATE JUDGE
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28


                                                    23
